DETAILED ACTION
	This is the initial Office action for application 17/127,254 filed December 18, 2020, which makes no reference to foreign priority or domestic benefit. Claims 1-6 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving hole and plurality of multi-purpose cutting lines claimed in claim 5 must be shown or the features canceled from the claim.  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: Earrings 200, which are mentioned in [0024].  

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

 Specification
The disclosure is objected to because of the following informalities: the nose piece has reference numbers “104” and “160” for the same part in [0036], the reference number 160 is used in [0036] for the nose piece and in [0051] for the second additional cutting line, and the mask body has reference numbers “100” and “10” for the same part in [0057]. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the recitation “that that” in line 16. Appropriate correction is required.
 
 Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “a 'π' shape, a 'ᴖ ' shape, a '^’, a '--' shape, and a '1' shape” in line 5. Applicant must write out the shape in words as there is a practical way to define the invention in words. See MPEP 2173.05(s).

Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
OR
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by NEOVIS (DE 2020020102556).

Regarding claim 1, NEOVIS discloses a mask comprising a mask body that covers wearers' mouth and nose (Fig. 3; the mouth-nose protection (2)), and earrings respectively provided on left and right sides of the mask body (Figs. 1-2; the loops 28), wherein the mask body comprises a contact member comprising a first cutting line provided in the upper left end of the mask body to form a first fastening protrusion by an external force (Figs. 1-2; a filter section (8); the engaging portion 22; the engaging portion 22 is a first cutting line which is located on the upper left end of the mask), a first fastening protrusion cutting line provided in the lower left end of the mask body and providing a space in which the first fastening protrusion is to be fitted so as to maintain a state that the upper end is in close contact with the lower end (Figs. 1-2; the slot 20; the slot 20 is located on the lower left end of the mask and the first fastening protrusion fits into the slot as shown in Fig. 2), a second cutting line provided in the upper right end of the mask body to form a second fastening protrusion by an external force (Figs. 1-2; the engaging portion 22; the engaging portion 22 is also a second cutting line which is located on the upper right end of the mask), and a second fastening protrusion cutting line provided in the lower right end of the mask body and providing a space in which the second fastening protrusion is to be fitted so as to maintain a state that that the upper right end is in close contact with the lower right end (Figs. 1-2; the slot 20; the slot 20 is located on the lower right end of the mask and the second fastening protrusion fits into the slot as shown in Fig. 2).
 
Regarding claim 2, NEOVIS discloses the mask according to claim 1, wherein the first and second fastening protrusions include a head portion that is inserted into the first and second fastening protrusion cutting lines to form a hooking projection so as not to be separated (Fig. 1; end 24 of the first and second cutting lines 22 creates a hooking projection to be secured to the slot 20), and a body portion connecting the head portion to the mask body (Fig. 1; the first and second cutting lines 22 are shown with a body connected to the mask body).

Regarding claim 3, NEOVIS discloses the mask according to claim 2, wherein the head portion is formed in any one of an arrow shape, a triangle, a square, a pentagon, a hexagon, and a circle (Fig. 1; end 24 is the shape of a square), and wherein the first and second fastening protrusion cutting lines are formed in any one of a 'π' shape, a 'ᴖ ' shape, a '^’, a '--' shape, and a '1' shape (Fig. 1; slot 20 is in the shape of a line).

Regarding claim 5, NEOVIS discloses the mask according to claim 1, wherein the mask body comprises a receiving hole in an inner surface or an outer surface of the mask body such that a sheet is fitted therein, or a plurality of multi-purpose cutting lines in the bonding surface of the mask body (Fig. 1; the mask body in Fig. 1 shows a plurality of cutting lines 20; the plurality of cutting lines are circled in red on the annotated figure below).

    PNG
    media_image1.png
    427
    501
    media_image1.png
    Greyscale


Regarding claim 6, NEOVIS discloses the mask according to claim 5, wherein the sheet is any one of a promotion pad, a humidification pad, an aroma pad, an oxygen pad, a deodorizing pad (This claim stems from a recitation that is alternatively recited in the prior claim and is therefore met by the prior art due to the prior art disclosing the other alternative. To ensure a thorough examination, an additional 35 U.S.C. 103 rejection is provided below for claims 5 and 6).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over NEOVIS (DE 2020/020102556).

Regarding claim 4, NEOVIS does not disclose the mask according to claim 1, wherein the contact member includes a first additional cutting line providing a space which the first fastening protrusion is to be fitted between the first cutting line and the first fastening protrusion cutting line.
However, NEOVIS discloses the claimed invention except for a first additional cutting line. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have added a first additional cutting line, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8); and a second additional cutting line providing a space which the second fastening protrusion is to be fitted between the second cutting line and the second fastening protrusion cutting line (NEOVIS discloses the claimed invention except for a second additional cutting line. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have added a second additional cutting line, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).

Claims 5 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over NEOVIS (DE 2020/020102556) in view of Bong (KR 2009/0109815).

Regarding claim 5, NEOVIS does not disclose the mask according to claim 1, wherein the mask body comprises a receiving hole in an inner surface or an outer surface of the mask body such that a sheet is fitted therein.
However, Bong discloses wherein the mask body comprises a receiving hole in an inner surface or an outer surface of the mask body such that a sheet is fitted therein (Fig. 9; a filter insertion port 182).
It would have been obvious to an artisan of ordinary skill before the effective filing date to add a receiving hole to the body of a mask such that a sheet may be fitted therein on the mask of NEOVIS as taught by Bong.  A skilled artisan would have been motivated to do so because Bong teaches that a functional filter may be added to the mask body to provide a deodorizing effect, and the receiving hole allows for the functional filter to be exchanged depending on the intended use of the mask. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Regarding claim 6, NEOVIS does not disclose the mask according to claim 5, wherein the sheet is any one of a promotion pad, a humidification pad, an aroma pad, an oxygen pad, a deodorizing pad.
However, Bong discloses wherein the sheet is any one of a promotion pad, a humidification pad, an aroma pad, an oxygen pad, a deodorizing pad (<45>, “Functional filter 184 is to enhance the antibacterial, deodorizing, as well as anti-vibration components”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the sheet a deodorizing pad and in the mask of NEOVIS as taught by Bong.  A skilled artisan would have been motivated to do so because Bong teaches that a deodorizing pad allows for the wearer to use the mask in noxious environments such as handling paints or chemicals. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to face masks.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure. 
Long (US 2019/0320740) discloses a disposable scented face mask with an aroma pad disposed on an inner or outer surface of the mask.
Takashi (JP 2020/180425) discloses a mouth shield with cutting lines and protrusions on the left and right sides of the mask.
Shin (KR 2005/0112012) discloses a portable humidifying mask with a humidifying pad to be attached or inserted into the mask.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786